A demurrer was sustained to a bill seeking to enforce a reconveyance to Mrs. Palmer of lands purchased by Spencer at a trustee's sale, a deed therefor being executed to Spencer. Thereafter Mrs. Palmer executed a warranty deed to Spencer to the lands for a valuable consideration, and also she and her husband executed a quitclaim deed to Spencer to the same lands. No confidential or fiduciary relation is shown by the bill to have existed between Spencer and Mrs. Palmer. The agreement relied on by Mrs. Palmer for a decree rests entirely in parol for the reconveyance of the lands to her by Spencer; and an appeal is prosecuted here to settle the principles of the case.
There were several grounds of demurrer, the main ground being that the facts, as alleged, show an agreement which violates subdivision (c) of section 3343, Code 1930.
The facts alleged make the case fall clearly within the rule announced in the cases of Campbell v. Bright, 87 Miss. 443, 40 So. 3; Clearman v. Cotton, 66 Miss. 467, 6 So. 156; Miazza v. Yerger, 53 Miss. 135.
Affirmed and remanded. *Page 564